 


113 HR 4635 IH: Orphan County Telecommunications Rights Act of 2014
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4635 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2014 
Mr. Aderholt introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Communications Act of 1934 to provide for greater access to in-State television broadcast programming, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Orphan County Telecommunications Rights Act of 2014. 
2.Modification of local television markets 
(a)In generalPart I of title III of the Communications Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding at the end the following: 
 
343.Modification of local television markets 
(a)In generalThe adjacent underserved county of a television broadcast station may file with the Commission a petition for the inclusion of such county in the local market of such station. Not later than 120 days after receiving such a petition, the Commission shall grant such petition by modifying the local market of such station by including such county in such market.  
(b)Multiple marketsThe Commission may determine under subsection (a) that a particular county is part of the local market of more than one television broadcast station affiliated with the same television network. 
(c)Single petitionA county may request the inclusion of such county in the local market of more than one television broadcast station in a single petition filed under subsection (a). 
(d)Point of contact with countyA county that files a petition under subsection (a) shall designate an official or body to communicate with the Commission about matters relating to such petition. 
 (e)Carriage during pendency of proceeding During the pendency of a proceeding on a petition under subsection (a) for the inclusion of a county in the local market of a television broadcast station, a multichannel video programming distributor may not delete from carriage the signal of a television broadcast station— 
(1)that is affiliated with the same television network; and 
(2)the local market of which includes such county.  
(f)DefinitionsIn this section: 
(1)Adjacent market 
(A)In generalThe term adjacent market means, with respect to a television broadcast station, any designated market area adjacent to, and partially but not entirely in the same State as, the designated market area in which the station’s community of license is located.  
(B)Treatment of certain countiesIn the case of a county that is not within the local market or the adjacent market (as defined in subparagraph (A)) of any network station licensed to a community in the State in which such county is located, such county shall be considered to be within the adjacent market of any television broadcast station licensed to a community in the nearest designated market area— 
(i)that is located in whole or in part within such State; and 
(ii)with respect to which the community of license of at least one network station is located both in such designated market area and in such State.  
(2)Adjacent underserved countyThe term adjacent underserved county means, with respect to a television broadcast station, a county within the station’s adjacent market that is both— 
(A)located in the same State as the station’s community of license; and  
(B)not within the local market of any other station that is both affiliated with the same television network and located in the same State.  
(3)Cable operatorThe term cable operator has the meaning given such term in section 602.  
(4)CountyThe term county means a county, parish, or similar political subdivision of a State of the type generally used in determining the boundaries of designated market areas. 
(5)Designated market areaThe term designated market area has the meaning given such term in section 122(j)(2)(C) of title 17, United States Code. 
(6)Local marketThe term local market means, with respect to a television broadcast station— 
(A)for purposes of carriage of such station by satellite carriers, the local market of such station as determined under section 122(j)(2) of title 17, United States Code; and 
(B)for purposes of carriage of such station by cable operators, the television market of such station as determined under section 614(h)(1)(C).  
(7)Multichannel video programming distributorThe term multichannel video programming distributor has the meaning given such term in section 602. 
(8)Network stationThe term network station has the meaning given such term in section 119(d) of title 17, United States Code. 
(9)Satellite carrierThe term satellite carrier has the meaning given such term in section 119(d) of title 17, United States Code. 
(10)Television broadcast stationThe term television broadcast station has the meaning given such term in section 325(b). 
(11)Television networkThe term television network has the meaning given such term in section 339(d). . 
(b)Effect for purposes of cable carriageSection 614(h)(1)(C) of the Communications Act of 1934 (47 U.S.C. 534(h)(1)(C)) is amended— 
(1)by moving the margin of clause (iv) two ems to the left; and 
(2)by adding at the end the following: 
 
(v)If the Commission modifies the local market of a television broadcast station under section 343 by including a county in such market, the Commission shall include within the television market of such station for purposes of this section all of the communities within such county.. 
(c)Effect for purposes of satellite carriageSection 122(j)(2) of title 17, United States Code, is amended by adding at the end the following: 
 
(E)Modification by FCCIf the Federal Communications Commission modifies the local market of a television broadcast station under section 343 of the Communications Act of 1934, such modification shall modify the local market of such station as determined under this paragraph.. 
 
